Case 1:19-cv-00895-RGA Document9 Filed 04/20/20 Page 1 of 6 PagelD #: 47

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
MATTHEW JONES,
Plaintiff,
v. : Civil Action No. 19-895-RGA
DR. JOSE CAPIRO,

Defendant.

 

Matthew Jones, Greenwood, Delaware. Pro Se Plaintiff.

MEMORANDUM OPINION

April 20, 2020
Wilmington, Delaware
Case 1:19-cv-00895-RGA Document9 Filed 04/20/20 Page 2 of 6 PagelD #: 48

/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

Plaintiff Matthew Jones, who appears pro se and has been granted leave to
proceed in forma pauperis, filed this action on May 13, 2019. (D.I. 2). He asserts
jurisdiction by reason of a federal question. | dismissed the original complaint and
gave Plaintiff leave to amend. (D.I. 6, 7). He filed an Amended Complaint (D.I. 8), that |
will review and screen under 28 U.S.C. § 1915(e)(2)(B).

BACKGROUND

Plaintiff alleges that Defendant Dr. Jose Capiro is a state actor for the State of
Delaware as well as a private businessman. (D.I. 8 at1). Dr. Capiro became
Plaintiffs physician on February 1, 2018, after the Delaware Superior Court told Plaintiff
he was required to see Dr. Capiro and Connections services and could not choose his
own physician. (/d. at 2). The Court informed Plaintiff that he would be involuntarily
hospitalized if he did not comply. (/d.).

Plaintiff provides a detailed list of his physical problems and alleges that Dr.
Capiro showed deliberate indifference to his conditions and did not treat them. (/d. at
3). He also describes schizophrenia in great detail. (/d. at 5-9). He alleges that Dr.
Capiro diagnosed Plaintiff with schizophrenia and committed him to involuntary
hospitalization and medication in violation of his rights under the Eighth and Fourteenth
Amendments of the United States Constitution. (/d. at 3). He also alleges Dr. Capiro’s
actions sound in negligence. (/d. at 4-5).

In addition, the Amended Complaint alleges that Dr. Capiro recommended that

Plaintiff stay on court-ordered medications for almost two years, prescribed Plaintiff
Case 1:19-cv-00895-RGA Document9 Filed 04/20/20 Page 3 of 6 PagelD #: 49

injections of Invegga (a medication used to treat schizophrenia), monitored Plaintiff's
Facebook activity, and instructed the Delaware State Police to go to Plaintiffs home
after reading material Plaintiff had posted to Facebook. (/d. at 4). In addition, Plaintiff
alleges that Defendant violated his rights under the First, Second, Fourth, and Eighth
Amendments; misdiagnosed him in violation of 18 U.S.C. §1035; and caused assault
and battery when he was medicated unnecessarily for a disease he does not have. (/d.
at 10-11).

Plaintiff refers to immunity under Delaware’s County and Municipal Tort Claims
Act, 10 Del. C. § 4011(a), and he seems to raise claims under state law. (/d. at 9).
Plaintiff alleges that as a direct and proximate result of the negligent conduct of
Defendant, he has suffered serious bodily injury. (/d. at 4-5, 9-11). He seeks ten
million dollars in compensatory damages. (/d. at 11).

LEGAL STANDARDS

A federal court may properly dismiss an action sua sponte under the screening
provisions of 28 U.S.C. § 1915(e)(2)(B) if the action is frivolous or malicious, fails to
state a claim upon which relief may be granted, or seeks monetary relief from a
defendant who is immune from such relief. See Ball v. Famiglio, 726 F.3d 448, 452 (3d
Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions). The Court
must accept all factual allegations in a complaint as true and take them in the light most
favorable to a pro se plaintiff. Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d
Cir. 2008).

An action is frivolous if it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B){i), a
2
Case 1:19-cv-00895-RGA Document9 Filed 04/20/20 Page 4 of 6 PagelD #: 50

court may dismiss a complaint as frivolous if it is “based on an indisputably meritless
legal theory” or a “clearly baseless” or “fantastic or delusional” factual scenario.
Neitzke, 490 U.S. at 327-28; Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989).

The legal standard for dismissing a complaint for failure to state a claim pursuant
to § 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)
motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). However,
before dismissing a complaint or claims for failure to state a claim upon which relief may
be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the Court must
grant Plaintiff leave to amend his complaint unless amendment would be inequitable or
futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

Plaintiff proceeds pro se and, therefore, his pleading is liberally construed and his
amended complaint, “however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,
94 (2007). Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting
the well-pleaded allegations in the complaint as true and viewing them in the light most
favorable to the plaintiff, a court concludes that those allegations “could not raise a
claim of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007).
“Though ‘detailed factual allegations’ are not required, a complaint must do more than
simply provide ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a
cause of action.” Davis v. Abington Mem’! Hosp., 765 F.3d 236, 241 (3d Cir. 2014)
(quoting Twombly, 550 U.S. at 555). In addition, a plaintiff must plead facts sufficient to

show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574 U.S.
Case 1:19-cv-00895-RGA Document9 Filed 04/20/20 Page 5 of 6 PagelD #: 51

10 (2014). A complaint may not be dismissed, however, for imperfect statements of
the legal theory supporting the claim asserted. See id. at 17.

When reviewing the sufficiency of a complaint, a court should follow a three-step
process: (1) consider the elements necessary to state a claim; (2) identify allegations
that are merely conclusions and therefore are not well-pleaded factual allegations; and
(3) accept any well-pleaded factual allegations as true and determine whether they
plausibly state a claim. See Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir.
2016); Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014). Deciding
whether a claim is plausible will be a “context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.” /d.

DISCUSSION

Liberally construing Plaintiff's allegations, the Court infers that Plaintiff is
challenging his involuntary commitment, denial of medical care, and the involuntary
administration of medication. Plaintiff's § 1983 action premised upon involuntary civil
commitment raises two potential constitutional issues: the right to due process under
the Fourteenth Amendment (including adequate medical care), see Youngberg v.
Romeo, 457 U.S. 307 (1982) and Torisky v. Schweiker, 446 F.3d 438, 443 (3d Cir.
2006), and a Fourth Amendment right against unreasonable search and seizure, see
Doby v. DeCrescenzo, 171 F.3d 858, 872 (3d Cir. 1999). Plaintiff will be allowed to
proceed on these claims. In addition, Plaintiffs claim of civil assault and battery

through forced medication, liberally construed, appears to state a claim.
Case 1:19-cv-00895-RGA Document9 Filed 04/20/20 Page 6 of 6 PagelD #: 52

The Amended Complaint does not state claims under the First, Second or Eighth
Amendment. Nor does it state a claim under 18 U.S.C. § 1035. These claims will be
dismissed.

To the extent Plaintiff attempts to raise a medical negligence claim, he has not
met Delaware's statutory requirements todo so. See 18 Del. C. §§ 6801-65. Whena
party alleges medical negligence, Delaware law requires the party to produce an
affidavit of merit with expert medical testimony detailing: (1) the applicable standard of
care, (2) the alleged deviation from that standard, and (3) the causal link between the
deviation and the alleged injury. Bonesmo v. Nemours Found., 253 F. Supp. 2d 801,
804 (D. Del. 2003) (quoting Green v. Weiner, 766 A.2d 492, 494-95 (Del. 2001))
(internal quotations omitted); 18 Del. C. § 6853. The medical negligence claims will be
dismissed.

CONCLUSION

For the above reasons, Plaintiff will be allowed to proceed on the 42 U.S.C. §
1983 involuntary commitment, denial of medical care, and the involuntary administration
of medication claims and the supplemental state claim of civil assault and battery
through forced medication. All other claims will be dismissed as frivolous pursuant to
28 U.S.C. §1915(e)(2)(B)(i).

An appropriate order will be entered.
